Citation Nr: 0828895	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  02-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Julian P. Gehman, Esq.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active military service from March 15, 1945 
to September 30, 1945.  He died in January 1970.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Manila, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death.  During the pendency of the 
appeal, by decision in April 2000, the RO found new and 
material evidence had been received to reopen the claim, and 
on de novo review of the merits of the reopened claim, denied 
service connection for the cause of the veteran's death.

A January 2003 decision of the Board found that new and 
material evidence had been received to reopen the case, but 
denied service connection for the cause of the veteran's 
death.  The appellant appealed the Board's January 2003 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2004, the Court issued an Order 
that vacated and remanded the matter to the Board for further 
adjudication.  The Court entered judgment in January 2005.  
Afterwards, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in a per curiam Order, 
issued in January 2008, summarily affirmed the January 2005 
judgment of the Court.

The November 2004 Order did not specify whether the portion 
of the January 2003 Board decision that reopened the 
appellant's claim based on the receipt of new and material 
evidence was left intact.  As the January 2003 Board decision 
favorably granted this portion of the appellant's claim and 
the November 2004 Order did not allege errors of fact or law 
with that portion of the Board's decision, the Board finds 
that reasonable doubt should be resolved in favor of the 
appellant and that the portion of the January 2003 Board 
decision that reopened the appellant's claim remains intact.  
38 U.S.C.A. § 5107(b).  As such, the Board has characterized 
the issue as set forth on the title page.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The November 2004 Court Order essentially stated that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice provided 
to the appellant via a letter, dated in August 2001, was 
inadequate to comply with the notice requirements of the VCAA 
and the Court's case law regarding notice.  The Order 
indicated that the appellant should be provided proper notice 
followed by subsequent adjudication after she has had time to 
respond to such notice.  Regarding the rule of prejudicial 
error, the Court Order specifically stated that "any 
conclusion at this juncture that the Secretary's error is not 
prejudicial would be pure speculation" and it was not for 
the Court or the Secretary "to predict what evidentiary 
development may or may not result from the notice required by 
the VCAA."  As such, the Board finds that a remand is 
necessary to provide the appellant with adequate VCAA notice 
and an opportunity to respond in compliance with the Order. 

The Board also notes that the November 2004 Order indicated 
that the record did not contain any evidence that VA complied 
with its duty to "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim" in accordance with 38 C.F.R. § 3.159(b)(1).  During 
the pendency of this appeal, VA issued a final rule, 
effective May 30, 2008, which applies to all applications for 
benefits pending before VA on, or filed after, the May 2008 
date.  Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In this 
final rule, VA removed the third sentence of former 
§ 3.159(b)(1), which is the evidentiary request quoted 
earlier in this paragraph.  However, the Board finds that 
providing the appellant with such evidentiary request, as 
Ordered by the Court, would be useful in this case.

Additionally, during the pendency of this appeal, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Court expanded the 
VCAA notice requirements for a Dependency and Indemnity 
Compensation (DIC) claim.  In Hupp, the Court held that, when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime. The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include:  (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the Court found in Hupp that 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
While VA is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Court held in Hupp 
that the section 5103(a) notice letter should be "tailored" 
and must respond to the particulars of the application 
submitted.  The VCAA letter(s) sent to the appellant in this 
case did not provide her with the above information.  Hence, 
the Board finds that corrective notice should be sent to the 
appellant to so comply.

As a final matter and also during the pendency of this 
appeal, the notice requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been interpreted to apply to 
all aspects of claims, to include the effective date of an 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As the record does not reflect that the appellant 
has received this notice, the AOJ will also have the 
opportunity to correct this notice deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2007), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Hupp v. Nicholson, 21 
Vet. App. 342 (2007), and any other 
applicable legal precedent.  

Specifically, the appellant should be 
informed of the conditions, if any, for 
which the veteran was service-connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a DIC claim based on each 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Such notice must be 
tailored to the specific information 
provided in the appellant's claim for 
benefits.

Additionally, inform the appellant of the 
division of responsibility between her 
and VA in producing or obtaining that 
evidence or information, as well as, 
(although no longer required by 38 C.F.R. 
§ 3.159, but Ordered by the Court), 
request that the appellant provide to VA 
all information and evidence remaining in 
her possession relevant to the issue on 
appeal.  The AOJ must also provide notice 
as outlined by the Court in 
Dingess/Hartman regarding the assignment 
of an effective date in the event of 
award of the benefit sought.  The 
appellant should have an opportunity to 
respond.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death on appeal.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

